Citation Nr: 0929686	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for colon polyps to include 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Reno, Nevada, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2004, the Veteran testified before the undersigned 
at a video conference.  A transcript of this hearing has been 
associated with the claims folder.

In February 2005, April 2007, and June 2008, the Board 
remanded the case to the RO for further development.  The 
requested action has been completed and the case has been 
returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation risk 
activity.

2.  The Veteran is not a radiation-exposed veteran.

3.  There is no radiation dosimetry data.

4.  Colon polyps were not manifest in service and are 
unrelated to service, including claimed exposure to ionizing 
radiation.

CONCLUSION OF LAW

Colon polyps were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

While the Veteran did not receive notice consistent with the 
criteria of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
his claim is being denied herein.  Thus, no disability rating 
or effective date will be assigned, and any deficiency in 
this notice is harmless error.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  While the Veteran 
submitted additional evidence after the June 2009 
supplemental statement of the case, this evidence consists of 
duplicates of evidence already associated with the claims 
file and general information regarding radiation that does 
not specifically apply to the Veteran's claim.  Thus, the 
Board finds that it is not new and pertinent to warrant a 
remand for RO adjudication.  38 C.F.R. § 19.31 (2008).  The 
Veteran has been afforded an examination on the issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded to the Veteran was conducted by a 
medical professional, who reviewed the claims file, examined 
the Veteran, and provided an opinion with a rationale based 
upon the examination.  Thus, the Board finds that it is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Service connection for a malignant tumor may be 
granted if manifest within one year of separation.  
38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.307. 309.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  This includes cancer of the 
colon.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge was otherwise incurred 
during active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  "Radiation-
risk activity" means (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, (C) internment as a prisoner of 
war in Japan during World War II, (D) service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, and (E) service in 
a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000. 38 C.F.R. § 
3.309(d)(3)(ii).

Among the radiogenic diseases under § 3.311 is colon cancer.  
Section 3.311(b) requires evidence that the Veteran was 
exposed to ionizing radiation as a result of onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by the United States forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; or 
other activities as claimed.

The Veteran has not asserted that he developed any of his 
claimed disorders during combat. Accordingly, the provisions 
of 38 U.S.C.A. § 1154 are not applicable.

The Veteran's service medical records are negative for his 
claimed disability.  Upon separation, the Veteran's May 1955 
examination of the abdomen, viscera, anus, and rectum was 
normal.

Private medical records beginning in October 2001 show the 
Veteran was diagnosed with colon polyps.

In a January 2001 response, the National Personnel Records 
Center indicated that it did not have records that would show 
the Veteran was exposed to radiation.  There was no DD Form 
1141 on file regarding the Veteran.

In a January 2001 letter, the Department of the Navy 
indicated that, after searching its database, no records were 
found concerning the Veteran and any exposure to ionizing 
radiation.  The letter indicated that the Department of the 
Navy maintained a computer registry of all Navy and Marine 
Corps personnel occupational exposure to ionizing radiation 
since 1947.

In a September 2001 letter, the Defense Threat Reduction 
Agency (DTRA) indicated that the Veteran's service records 
indicated he served with the Fleet Airborne Electronics 
Training Unit, Pacific (FAETUPAC) from July 1954 to May 1955.  
During his service with FAETUPAC, one U.S. atmospheric 
nuclear test series was conducted at the Nevada Test Site.  
That was Operation TEAPOT, from February to June 1955.  The 
DTRA was unable to verify that the Veteran performed 
maintenance on aircraft that supported U.S. atmospheric 
testing.  However, the DTRA would attempt to verify the 
Veteran's service through other sources.

In a January 2002 letter, the DTRA indicated that the Veteran 
stated he worked on Navy P2V aircraft that participated in 
Operation TEAPOT.  According to historical and Navy records, 
no Navy P2V participated in Operation TEAPOT.  Additionally, 
after a careful search of the available dosimetry data, the 
DTRA found no record of radiation exposure for the Veteran.  
The DTRA only covers exposure to radiation due to U.S. 
atmospheric nuclear testing or the occupation of Hiroshima 
and Nagasaki.  The available records did not document the 
Veteran's participation in Operation TEAPOT.

In April 2004, the Veteran testified before the undersigned.  
He did not have the claimed disorder prior to entering 
service.  While in service, he worked as an aviation 
mechanic, a hazardous materials supervisor, and an auxiliary 
powered unit supervisor while stationed in Japan.  He also 
indicated that he participated in Operation TEAPOT.  The 
aircraft and aviation equipment were contaminated with 
radiation.  He had been told that the aircraft had been 
decontaminated.  Later, he learned the aircraft had been used 
in the atomic blast.  He was first diagnosed with colon 
polyps three years ago.  They were removed.

In a June 2005 letter, the RO requested information from the 
U.S. Air Force Technical Applications Center (AFTAC) and 
Inspector General's Office.  The RO was seeking information 
concerning the Veteran's possible participation in U.S. 
atmospheric nuclear testing in 1955.

In June 2005, the Veteran submitted a Radiation Risk Activity 
Information Sheet, on which he indicated that his claimed 
activity was working on aircraft from an atomic test.

In a June 2005 response, the AFTAC indicated that the DTRA 
had answered the question of whether the Veteran was involved 
in U.S. atmospheric nuclear testing in 1955.  With regard to 
whether he had possible exposure to ionizing radiation while 
working on aircraft used in non-U.S. atmospheric nuclear 
testing, the AFTAC indicated that there were seven non-U.S. 
tests from July 1954 to May 1955.  Available historical 
documentation did not make any reference to Navy P2V aircraft 
being involved in any cloud tracking or sampling missions.

In a July 2005 letter, the RO requested any available 
dosimetry data regarding the Veteran from the Navy Dosimetry 
Center.

In a July 2005 response, the Department of the Navy indicated 
that a review of their exposure registry by name, service 
number, and social security number revealed no reports of 
occupational exposure to ionizing radiation pertaining to the 
Veteran.  Additionally, there were no reports of occupational 
exposure to ionizing radiation from the FAETUPAC in their 
files.  It was therefore likely that any potential sources of 
ionizing radiation were of sufficiently low intensity to 
preclude the need for individual monitoring.

In August 2008, the Veteran underwent VA examination.  He 
reported a history of five colonoscopies and the removal of 
approximately 21 polyps.  Most of them demonstrated pre-
malignancies.  After reviewing the file and conducting the 
examination, the examiner concluded that it was at least as 
likely as not that the Veteran's colon polyps were the result 
of in-service exposure to ionizing radiation.  This was due 
to the Veteran having worked on aircraft that were purposely 
exposed to atomic blast while flying through blast fallout 
clouds.  The examiner indicated that it was a known fact that 
exposure to radiation affected the composition of DNA in the 
cells and caused mutations that led to tumors, which turn 
malignant.

The record demonstrates that the Veteran has been treated for 
colon polyps, beginning in October 2001.

Colon cancer is a type of cancer that is presumptively 
service-connected when specific to radiation-exposed 
veterans.  However, the Veteran has not been diagnosed with 
colon cancer.  He has only been shown to have colon polyps, 
which were then removed.  Nevertheless, the Veteran's service 
does not qualify him as a radiation-exposed veteran because 
he did not participate in a radiation-risk activity.  In this 
regard, the Veteran has not contended that he participated 
onsite in a test involving the atmospheric detonation of a 
nuclear device.  The Veteran has only contended that he 
worked cleaning aircraft that had been involved in such 
tests.  Additionally, the Veteran's service commenced after 
July 1, 1946, and he was not present at a gaseous diffusion 
plant in Kentucky, Ohio, or Tennessee during his service.  
Finally, the Veteran has not performed service that would 
qualify him for inclusion as a member of the Special Exposure 
Cohort.  Therefore, the Veteran is not entitled to 
presumptive service connection for residuals of thyroid 
cancer under 38 C.F.R. § 3.309(d).

Furthermore, exposure to radiation in service is a 
prerequisite to a successful claim pursuant to 38 C.F.R. § 
3.311(b).  The record establishes that the Veteran did not 
participate in a radiation risk activity, or that he was 
otherwise exposed to radiation.  See 38 C.F.R. § 3.311.  The 
service department does not have a dose estimate and an 
independent dose estimate has not been provided.  Moreover, 
DTRA has indicated that records show the Veteran did not 
participate in Operation TEAPOT and that the aircraft he 
recalled servicing were not involved in U.S. or non-U.S. 
atmospheric nuclear testing.  The RO fully developed the 
Veteran's claim of exposure to ionizing radiation, and all 
avenues pursued indicated that the Veteran had no such 
exposure.  Therefore, further development under this section 
is not warranted.  We again note that the appellant was 
specific regarding the type of craft he worked upon.  The 
service department established that such craft were not 
involved in the testing.  Such evidence is far more probative 
and reliable than the Veteran's report of what he was told 
approximately five decades ago.  We also note, in passing, 
that the appellant has not submitted any other evidence of 
exposure. 

Finally, the Board has concluded that service connection on a 
direct basis is also not warranted.  There is no competent 
evidence of colon polyps or any digestive disorder during 
service.  Furthermore, the first evidence dates to October 
2001, and there is no evidence that the Veteran was ever 
diagnosed with colon cancer.  The Board notes the opinion of 
the August 2008 VA examiner, who concluded that the Veteran's 
colon polyps were due to exposure to ionizing radiation.  
While this opinion is from a medical professional, the 
evidence of record shows the Veteran was not exposed to 
ionizing radiation while in service.  The DTRA and the 
Departments of the Navy and Air Force indicated that their 
records were negative for any evidence that the Veteran was 
exposed to any ionizing radiation while in service.  
Therefore, while the VA examiner linked the Veteran's colon 
polyps to exposure to such radiation, the Board finds that 
the evidence shows the Veteran was not subject to such 
exposure.  Thus, this opinion, since it is based upon an 
incorrect assumption of exposure, is not competent to 
establish service connection.  A medical opinion based upon 
an inaccurate factual predicate is equally inadequate.  
Accordingly, service connection is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for colon polyps must be 
denied.




ORDER

Service connection for colon polyps to include due to 
exposure to ionizing radiation is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


